Citation Nr: 0120090	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's children were dependent for the 
purposes of receiving additional benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This appeal arose from a March 1997 decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied the payment of additional benefits 
for K.S. and L.S. as dependents of the veteran based on 
continued school attendance.

The veteran had requested to appear before a Member of the 
Board of Veterans' Appeals (Board) at a Travel Board hearing.  
See the December 1997 substantive appeal.  This hearing was 
scheduled for June 18, 2001; however, the veteran failed to 
appear.  He did not file a motion to reschedule this hearing 
within 15 days of the date of the scheduled hearing.  
Therefore, this case will be handled as though the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2000).

In February 1999, the veteran had disagreed with the decision 
dated that same month that had removed his spouse as a 
dependent.  He was sent a statement of the case in March 
2000; however, no substantive appeal concerning this issue 
was ever received from the veteran or his representative.  
Therefore, this issue is not properly before the Board for 
appellate review at this time.


FINDINGS OF FACT

1.  The veteran has been 100 percent service-connected for 
undifferentiated schizophrenia since July 25, 1984.

2.  He has received additional benefits for his dependent 
children and spouse.

3.  K.S. reached the age of 18 on October [redacted], 1991; there was 
no indication she attended school after June 1992.

4.  L.S. reached the age of 18 on November [redacted], 1994; there 
was no indication she attended school after June 1995.


CONCLUSION OF LAW

The criteria for the receipt of additional benefits for 
dependent children have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.57, 21.260(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
Form 21-674, Request for Approval of School Attendance and 
various statements from the veteran.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for additional benefits for dependence children.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

According to 38 C.F.R. § 21.260(d) (2000), the term dependent 
means a child who meets the definition of relationship in 
38 C.F.R. § 3.57 (2000).  According to 38 C.F.R. § 3.57, the 
term child of the veteran means an unmarried person who is a 
legitimate child and who is a member of the veteran's 
household; and (i) who is under the age of 18 years, or (ii) 
who, before reaching the age of 18 years, became permanently 
incapable of self-support, or (iii) who, after reaching the 
age of 18 years and until completion of education or training 
(but not after reaching the age of 23 years) is pursuing a 
course of instruction at an approved educational institution.  

In the instant case, the veteran had been receiving 
additional benefits for his dependent children, K.S. and L.S.  
According to a VA Form 21-674, Request for Approval of School 
Attendance submitted in February 1997, K.S. had reached the 
age of 18 on October [redacted], 1991, while still attending high 
school, from which she graduated in June 1992.  L.S. reached 
the age of 18 on November [redacted], 1994, also while still 
attending high school.  She graduated in June 1995.  However, 
this form does not indicate that either K.S. or L.S. 
continued to pursue a course of instruction at an approved 
educational institution after their graduation from high 
school.  Therefore, because they were over 18 and were no 
longer pursuing a course of instruction, the veteran was not 
entitled to receive additional dependent benefits since they 
no longer met the definition of dependent children.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim that his children be 
considered to be dependents for the purpose of receiving 
additional benefits.


ORDER

The benefit sought on appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

